Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 11, 2022

                                      No. 04-22-00264-CV

                           IN THE INTEREST OF E.J.M., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01970
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

        The appellant’s brief was originally due to be filed on July 7, 2022. Neither the brief nor
a motion for extension of time to file the brief has been filed. It is therefore ORDERED that the
appellant’s brief must be filed no later than July 14, 2022. Given the time constraints governing
the disposition of this appeal, requests for extensions of time will be disfavored.

       It is so ORDERED on July 11, 2022.

                                                            PER CURIAM


       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT